365 S.W.3d 265 (2012)
Anthony LADD, Appellant,
v.
TREASURER OF the STATE of Missouri-CUSTODIAN OF the SECOND INJURY FUND, Respondent.
Nos. WD 74070, WD 74071, WD 74072.
Missouri Court of Appeals, Western District.
March 27, 2012.
Thomas G. Munsell, for Appellant.
*266 Benita M. Seliga, for Respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Anthony Ladd appeals the Labor and Industrial Relation Commission's decisions denying one claim against the Second Injury Fund for permanent total disability benefits and two claims for permanent partial disability benefits. He claims that the Commission's awards were not supported by sufficient and competent evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The awards are affirmed. Rule 84.16(b).